Title: The American Commissioners to Vergennes, [26 June 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


[June 26, 1777]
To his Excellency the Count de Vergennes, Minister for Foreign Affairs
We the underwritten, Commissioners from the Congress of the United States of N. America, beg leave to represent to your Excellency, that Captain Burnel, Commander of an armed Vessel commissioned by the said States, did lately take Refuge in the Port of Cherburgh with his Vessel and one of his Prizes, putting himself under the Protection of the King.
That an armed Vessel belonging to the King of England, which in pursuit of the said Burnel had cruised some Days before the Entrance of the said Port, did at length come in Disguise, and cast Anchor within half Musket-shot of the King’s Forts, pretending to be a Smugler chased in by an English Cutter.
That Captain Burnel, deceived by these Pretences, and conceiving himself always safe under the Command of the King’s Forts, did imprudently go on board the said pretended Smugler, when immediately the Deck was filled with armed Men before concealed, many of them with the Officers in the Uniform of the British Marine who attempted to seize him: That he broke loose from them and leapt into the Sea, and swimming would have got into the French Pilot Boat which brought him on board, the People of which were preparing to receive him; when the English Captain ordered his Men to point their Guns into the said Pilot Boat, and threatned a full Discharge upon the said Boat, if they offered to assist or take in the said Burnel, which oblig’d them to desist, while the English retaking him, got him again on board, put him immediately in Irons in the Hold, and hoisting Sail carried him off, together with Mr. Morris, one of his Officers who accompanied him, and who is the Son of a Gentleman in America.
For the Truth of these Facts we refer your Excellency to the Procés verbal taken before the Admiralty at Cherburgh.
As we conceive this Action to be in Violation of the Law of Nations, and of the King’s Protection, under which the Captain certainly was when in the Water, and when the French Boat was by an English armed Force prevented from receiving him, we rely on his Majesty’s Magnanimity, and on the Justice and Honour of this noble Nation, that the said Capt. Burnell will be reclaimed by the King, and restored to his Vessel, together with his Officer Mr. Morris: which we do accordingly most earnestly request; being fully persuaded, that the same will make a grateful and deep Impression on the Minds of the Americans, and augment the great Esteem and Respect they already have for his Majesty, and their growing Affection for the French Nation. We have the Honour to be, with great Regard, Your Excellency’s most obedient and most humble Servants
B FranklinSilas Deane
 
Notation: 26 Juin 1777
